Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, and amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Raymond Y. Mah on 3/18/2021.

The application is amended as follows:

IN THE CLAIMS
1.  (Currently Amended) A cache data control method comprising:
receiving, at a first edge cache node, a data obtaining request sent from a terminal device, wherein the data obtaining request comprises an identification of to-be-requested data; and
	determining whether the first edge cache node caches the to-be-requested data;
when the first edge cache node caches the to-be-requested data, sending the to-be-requested data cached In the first edge cache node to the terminal device;
when the first edge cache node does not cache the to-be-requested data, performing processing to determine a target cache node that caches the to-be-
when the performed processing to determine the target cache node determines that the target cache node does not exist in the edge cache node set and the central cache node, sending a data obtaining request to the central cache node so that the central cache node obtains the to-be-requested data from another central cache node which is in direct communication with the central cache node, and receiving the to-be-requested data from the central cache node obtained from the another central cache node.

2.  The method according to claim 1, wherein the determining of the target cache node that caches the to-be-requested data in an edge cache node set corresponding to the first edge cache node and the central cache node corresponding to the first edge cache node comprises:
determining, based on the identification of the to-be-requested data, one or more hit cache nodes that cache the to-be-requested data in the edge cache node set and the central cache node; and
determining the target cache node in the one or more hit cache nodes based on a quantity of hit cache nodes and a cache node type comprised in the one or more hit cache nodes.


when it is determined that the quantity of the hit cache nodes is 1, determining the hit cache node as the target cache node; or
when it is determined that the one or more hit cache nodes comprise at least two second edge cache nodes, determining the target cache node in the at least two second edge cache nodes based on link quality between the first edge cache node and each second edge cache node; or
when it is determined that the one or more hit cache nodes comprise a third edge cache node and the central cache node, sending a parallel request message to the third edge cache node and a parallel request message to the central cache node, receiving a parallel response message sent from the third edge cache node and a parallel response message sent from the central cache node, and determining a cache node corresponding to the parallel response message that is received first, as the target cache node.

4.  The method according to claim 2, wherein when it is determined that no hit cache node exists in the edge cache node set and the central cache node, the method comprises:
requesting to obtain the to-be-requested data from a data server; or
sending the data obtaining request to the central cache node for obtaining the to-be-requested data.

5.  (Currently Amended) An edge cache node, comprising a receiver and at least one processor, wherein 
the receiver is configured to receive a data obtaining request sent from a terminal device, wherein the data obtaining request comprises an identification of to-be-requested data;
the at least one processor is configured to:
determine whether the first edge cache node caches the to-be-requested data;
when the first edge cache node caches the to-be-requested data, sending the to-be-requested data cached in the first edge cache node to the terminal device;
when the edge cache node does not cache the to-be-requested data, perform processing to determine a target cache node that caches the to-be-requested data in an edge cache node set corresponding to the edge cache node and a central cache node corresponding to the edge cache node; and obtain the to-be-requested data from the target cache node;
when the performed processing to determine the target cache node determines that the target cache node does not exist in the edge cache node set and the central cache node, send a data obtaining request to the central cache node so that the central cache node obtains the to-be-requested data from another central cache node which is in direct communication with the central 

6.  The edge cache node according to claim 5, wherein the at least one processor is configured to:
determine, based on the identification of the to-be-requested data, one or more hit cache nodes that cache the to-be-requested data in the edge cache node set and the central cache node; and
determine the target cache node in the one or more hit cache nodes based on a quantity of hit cache nodes and a cache node type comprised in the one or more hit cache nodes.

7.  The edge cache node according to claim 6, wherein the at least one processor is configured to:
when it is determined that the quantity of hit cache nodes is 1, determine the hit cache node as the target cache node; or
when it is determined that the one or more hit cache nodes include at least two second edge cache nodes, determine the target cache node in the at least two second edge cache nodes based on link quality between the edge cache node and each second edge cache node; or
when it is determined that the one or more hit cache nodes comprise a third edge cache node and the central cache node, send a parallel request message to the third edge cache node and a parallel request message to the central cache node, receive a 

8.  The edge cache node according to claim 6, wherein the edge cache node further comprises a transmitter, wherein
the transmitter is configured to: when the at least one processor determines that no hit cache node exists in the edge cache node set and the central cache node, request to obtain the to-be-requested data from a data server; or
the transmitter is configured to: when the at least one processor determines that no hit cache node exists in the edge cache node set and the central cache node, send the data obtaining request to the central cache node, so that the central cache node sends the to-be-requested data to the edge cache node after obtaining the to-be-requested data through the requesting.

9. (Cancelled)

10. (Cancelled)

11. (Cancelled) 

12.  The method according to claim 2, wherein the determining of the target cache node in the one or more hit cache nodes includes:

determining the target cache node in the at least two second edge cache nodes based on link quality between the first edge cache node and each of the second edge cache nodes.

13.  The method according to claim 2, wherein the determining of the target cache node in the one or more hit cache nodes includes:
determining that the one or more hit cache nodes includes another edge cache node and the central cache node;
sending a parallel request message to the another edge cache node and the central cache node,
receiving a parallel response message sent from the another edge cache node and a parallel response message sent from the central cache node, and
determining a cache node corresponding to the parallel response message that is received first, as the target cache node.

14.  The edge cache node according to claim 6, wherein the at least one processor is configured to:
determine that the one or more hit cache nodes includes at least two second edge cache nodes; and


15.  The edge cache node according to claim 6, wherein the at least one processor is configured to:
determine that the one or more hit cache nodes includes another edge cache node and the central cache node;
send a parallel request message to the another edge cache node and the central cache node,
receive a parallel response message sent from the third edge cache node and a parallel response message sent from the central cache node, and
determine a cache node corresponding to the parallel response message that is received first, as the target cache node.
Allowable Subject Matter
Claims 1-8, and 12-15 are allowed in view of the Applicant's arguments (see Applicant’s Response, filed 1/13/2021) and the cited prior art of record. 
In addition, Baldwin et al. (10938884) disclosed, "Thus, the mid-tier cache may serve as a potential intermediary source of content for CDNs, such that when a cache miss occurs at the CDN, the requested content can be retrieved from a mid-tier cache rather than the origin server that stores the primary copy of the content. If the managed VPC includes a mid-tier cache, the managed VPC can query the mid-tier cache to determine whether the requested file is stored therein. If the requested file is present, 
However the requesting from a third party directly, and not through the mid-tier cache of Baldwin does not equate to the claimed limitations of, when the performed processing to determine the target cache node determines that the target cache node does not exist in the edge cache node set and the central cache node, sending a data obtaining request to the central cache node so that the central cache node obtains the to-be-requested data from another central cache node which is in direct communication with the central cache node, and receiving the to-be-requested data from the central cache node obtained from the another central cache node, as claimed.
For support, see Instant Specification ([0068], and [0073]-[0075]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910.  The examiner can normally be reached on M-F 8:30-5:50.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY B DENNISON/           Primary Examiner, Art Unit 2443